DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species I, defined in claims 1-5 in the reply filed on 10/29/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 24, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/061405 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the application is broader than the one in the copending application. For example:
Copending Application No. 17/061405
Instant Application 17/061421
Note: underlined fonts mean difference in instant application
16. (Original) A method comprising:
1. (Original) A method implemented by an encoder, the method comprising:
encoding pictures in sub-picture bitstreams in tracks by:
encoding, by a processor at an encoder, pictures in sub-picture bitstreams in tracks by:
ensuring no sample values outside a sub-picture are referenced for inter-prediction,
ensuring no sample values outside a sub-picture are referenced for inter-prediction;
restricting motion vectors to point to full-sample locations inside the sub-picture and to fractional-sample locations that employ only full-sample locations inside the sub-picture for interpolation, and
restricting motion vectors to point to full-sample locations inside the sub-picture and to fractional-sample locations that employ only full-sample locations inside the sub- picture for interpolation; and
restricting inter-prediction so motion vector candidates for temporal motion vector prediction are not derived from blocks outside the sub-picture; and
restricting inter-prediction so motion vector candidates for temporal motion vector prediction are not derived from blocks outside the sub-picture.
encoding a track level mergable indication to indicate that the sub-picture bitstream carried in a current sub-picture track cannot be merged with a sub-picture bitstream carried in another track .




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 24, 26, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0176468 A1 (“Wang”) in view of US 2021/0227231 A1 (“Hannuksela”).
Regarding claim 1, Wang discloses a method implemented by an encoder (e.g. see at least content preparation device 20 that includes video encoder 28 in Fig. 2), the method comprising: encoding, by a processor (e.g. see at least processor, paragraph [0237]) at an encoder (e.g. see at least content preparation device 20 that includes video encoder 28 in Fig. 2), pictures in sub-picture bitstreams (e.g. see at least tiles, paragraphs [0128]-[0129]) in tracks (e.g. see at least tracks, paragraphs [0170]-[0171]) by: ensuring no sample values outside a sub-picture are referenced for inter-prediction (e.g. see at least viewport dependent video coding using motion constrained sets of tiles, paragraphs [0128]-[0129]); restricting motion vectors (e.g. see at least motion vector, paragraph [0104]) to point to full-sample locations inside the sub-picture and to fractional-sample locations that employ only full-sample locations inside the sub- picture for interpolation (e.g. see full pixel positions and fractional pixel positions, paragraph [0104], in conjunction with viewport dependent video coding using motion constrained sets of tiles, paragraphs [0128]-[0129]); and restricting inter-prediction so motion vector are not derived from 
Although Wang discloses restricting inter-prediction so motion vector are not derived from blocks outside the sub-picture, it is noted Wang differs from the present invention in that it fails to particularly disclose restricting inter-prediction so motion vector candidates for temporal motion vector prediction are not derived from blocks outside the sub-picture. Hannuksela however, teaches restricting inter-prediction so motion vector candidates for temporal motion vector prediction are not derived from blocks outside the sub-picture (e.g. see at least motion vector predictions/list of candidate predictions, paragraph [0122], in conjunction with motion-constrained tile set, e.g. see at least paragraph [0272]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Hannuksela before him/her, to modify the preferred rendering of signaled regions-of-interest or viewports in virtual reality video of Wang with Hannuksela in order to represent motion vectors efficiently to help avoid risk of network and/or access link congestion and rebuffering and/or the use of a relatively low quality for the parts of the picture area that are displayed. 
Regarding claim 3, Wang further discloses wherein encoding pictures in sub-picture bitstreams in tracks further includes requiring tracks to contain a same number (e.g. see at least number of samples the tile tracks are the same, paragraph [0172]) of media samples (e.g. see media content for tracks includes a sequence of samples, paragraph [0026]).  
	Regarding claims 24, 26, 29, 31, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claims 2, 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0176468 A1 (“Wang”) in view of US 2021/0227231 A1 (“Hannuksela”) in further view of US 2014/0086333 A1 (“Wang2”). 
	Regarding claim 2, although Wang in view of Hannuksela teaches wherein encoding pictures in sub-picture bitstreams in tracks further includes that when multiple tiles are present in a first sub-picture bitstream (e.g. see Hannuksela: at least tile sets in Fig. 7, paragraph [0272]), a value of an entropy_coding_sync_enabled_flag (e.g. see Hannuksela: entropy_coding_sync_enabled_flag, 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang, Hannuksela and Wang2 before him/her, to incorporate Wang2 into the preferred rendering of signaled regions-of-interest or viewports in virtual reality video of Wang as modified by Hannuksela in order to control wavefront parallel processing. 
Regarding claims 25, 30 the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Allowable Subject Matter
Claims 4-5, 27-28, 32-33, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouedraogo et al., US 20180270287 A1, discloses METHOD AND APPARATUS FOR ENCODING AND TRANSMITTING AT LEAST A SPATIAL PART OF A VIDEO SEQUENCE
Wang, US 20170344843 A1, discloses ADVANCED SIGNALING OF A MOST-INTERESTED REGION IN AN IMAGE


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485